Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Clinton Keith Dawson and Brandy Lake,                 Appeal from the County Court at Law No.
Appellants                                            1 of Hunt County, Texas (Tr. Ct. No.
                                                      CC1200401). Opinion delivered by Justice
No. 06-13-00107-CV        v.                          Moseley, Chief Justice Morriss and Justice
                                                      Carter participating. Dissenting Opinion by
Will Matthew Lowrey, Appellee                         Justice Carter.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Clinton Keith Dawson and Brandy Lake, pay all
costs of this appeal.




                                                      RENDERED JULY 29, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk